EXHIBIT 10.24

AMENDMENT 2012-1

THE PNC FINANCIAL SERVICES GROUP, INC.

AND AFFILIATES DEFERRED COMPENSATION PLAN

(as amended and restated as of May 5, 2009)

WHEREAS, The PNC Financial Services Group, Inc. (the “Corporation”) sponsors The
PNC Financial Services Group, Inc. and Affiliates Deferred Compensation Plan
(the “Plan”);

WHEREAS, the Corporation wishes to amend the Plan to clarify the Plan’s
provisions regarding the ability of a participant to modify his or her election
regarding the form of payment or timing of distributions under the Plan; and

WHEREAS, Section 10 of the Plan authorizes the Corporation to amend the Plan.

NOW, THEREFORE, IT IS RESOLVED, that the Plan is hereby amended as follows,
effective as of January 1, 2012 unless otherwise stated herein:

1. The third sentence of Section 4.2 of the Plan (“Manner of Distribution”) is
amended in its entirety to read as follows:

“Except as otherwise provided in Section 13.13, a Participant who has not
already commenced receiving a distribution with respect to a Deferral Amount may
subsequently change either the time or form of distribution for the portion of
his or her account attributable to such Deferral Amount (a “Subsequent Deferral
Election”); provided, however, that, with respect to a Deferral Amount to be
distributed in connection with a previously specified Distribution Date (i.e., a
distribution in connection with a designated January 15 or July 15), a
Subsequent Deferral Election may be made only to select another specified
Distribution Date and/or to change the form in which the distribution is to be
made in connection with the specified Distribution Date from annual installments
to a lump sum and, with respect to a Deferral Amount to be distributed in
connection with the Participant’s Severance from Service, a Subsequent Deferral
Election may be made only with respect to the form in which the distribution is
to be made; provided further that a Subsequent Deferral Election may be made
only if the Subsequent Deferral Election (i) is made by filing a new Deferral
Election Form no later than twelve (12) months prior to the Distribution Date
for such portion of his or her Account, (ii) is not effective until twelve
(12) months have elapsed from the date on which the change is made, and
(iii) defers the Distribution Date for such portion of his or her Account by at
least five (5) years from the Distribution Date applicable under the prior
Deferral Election Form. In the case of a Subsequent Deferral Election with
respect to a Deferral Amount to be distributed in connection with the
Participant’s Severance From Service, the Distribution Date for the Deferral
Amount following the Subsequent Deferral Election shall be the Distribution Date
determined in accordance with Section 4.1 as if the Participant’s Severance from
Service occurred on the anniversary of the Participant’s actual Severance from
Service that is equal to the product of (A) five multiplied by (B) the number of
Subsequent Deferral Elections that the Participant has made with respect to the
Deferral

 

1



--------------------------------------------------------------------------------

Amount to be distributed in connection with his Severance from Service. A
Participant may make a Subsequent Deferral Election in accordance with the
procedures established by the Plan Manager. Notwithstanding the foregoing, a
Participant’s Subsequent Deferral Election shall be cancelled, void and of no
further force and effect if the Participant experiences a Severance from Service
before the Subsequent Deferral Election is effective on the 12-month anniversary
of date on which the Subsequent Deferral Election is made.”

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

Executed and adopted by the Chief Human Resources Officer of The PNC Financial
Services Group, Inc. this 19th day of December, 2012 pursuant to the authority
delegated by the Corporation’s Personnel and Compensation Committee.

 

/s/ Joan L. Gulley

Joan L. Gulley

Executive Vice President and

Chief Human Resources Officer

[Signature Page to Amendment 2012-1 to

The PNC Financial Services Group, Inc. and Affiliates Deferred Compensation
Plan]

 